          Case 5:19-cr-00106-DAE Document 31 Filed 03/26/19 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
       Plaintiff,                              )
                                               )
v.                                             ) CRIMINAL NO. SA-19-CR-106-DAE
                                               )
BENJAMIN BOGARD,                               )
                                               )
       Defendant.                              )

              GOVERNMENT’S NOTICE OF APPEARANCE OF COUNSEL

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW the United States of America, by and through the undersigned counsel, and

hereby gives notice that Assistant United States Attorney Antonio Franco, Jr. is assigned to

represent the United States in the above-captioned case on all matters involving forfeiture

proceedings. Therefore, it is requested that Assistant United States Attorney Antonio Franco, Jr.

be added to the docket in the instant cause.

                                                     Respectfully submitted,

                                                     JOHN F. BASH
                                                     United States Attorney

                                               By:   /s/
                                                     ANTONIO FRANCO, JR.
                                                     Assistant United States Attorney
                                                     Asset Forfeiture Section
                                                     601 N.W. Loop 410, Suite 600
                                                     San Antonio, Texas 78216
                                                     Tel: (210) 384-7040
                                                     Fax: (210) 384-7045
                                                     Texas Bar No. 00784077
         Case 5:19-cr-00106-DAE Document 31 Filed 03/26/19 Page 2 of 2


                               CERTIFICATE OF SERVICE

       I hereby certify that on March 26, 2019, the foregoing instrument was electronically filed

with the Clerk of the Court using the CM/ECF System which will transmit notification of such

filing to the following CM/ECF participant:

Michael J. Morris
Morris & Bermudez, PLLC
299 W. San Antonio Street
New Braunfels, TX 78130
Email: mmorris@mmbiblaw.com
(Attorney for Defendant BENJAMIN BOGARD)



                                                     /s/
                                                    ANTONIO FRANCO, JR
                                                    Assistant United States Attorney




                                               2
